Citation Nr: 9930201	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-01 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than December 30, 
1995, for award of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from March 1968 to 
December 1971.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for an 
effective date earlier than December 30, 1995 for the award 
of service connection for PTSD.

The appellant has requested equitable relief under the 
provisions of 38 C.F.R. § 2.7(a) (1999) based on alleged 
administrative error.  See 38 U.S.C.A. § 503 (West 1991).  A 
grant of equitable relief is solely within the discretion of 
the Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 
303 (1992).  The request will be referred to the Chairman of 
the Board for consideration under 38 C.F.R. § 2.7 (1999) 
after this decision of the Board has been issued.


FINDINGS OF FACT

1.  Service connection for PTSD was originally denied by the 
RO in November 1982, and again in September 1983, and 
September 1984; and was subsequently the subject of an 
unfavorable merits-based decision of the Board in March 1986.  

2.  On December 30, 1995, the RO received the veteran's 
petition to reopen his claim for service connection for PTSD.

3.  In August 1997, the RO found that service connection was 
warranted for PTSD, effective from December 30, 1995, the 
date of the veteran's reopened claim.


CONCLUSION OF LAW

There is no entitlement under the law to an effective date 
earlier than December 30, 1995, for service connection for 
PTSD.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155(c), 
3.160(e), 3.400(q)(1)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for an " earlier effective date" for a grant of 
benefits may be predicated on different theories of 
entitlement.  There is a distinction, for example, between a 
claim for an earlier effective date based on clear and 
unmistakable error in a prior final RO rating decision that 
is not itself the subject of the appeal to the Board and a 
claim for an earlier effective date for benefits which have 
been granted by an RO rating decision that is presently 
before the Board on appeal.  Compare 38 C.F.R. § 3.105(a) 
with 38 C.F.R. § 3.400 (1999).  

When, as in the instant case the appellant alleges that the 
RO, in a decision presently on appeal to the Board, assigned 
the wrong effective date in a current award of VA benefits 
because, for example, the RO relied on a regulation, from 
among many regulations governing the assignment of effective 
dates, that was inappropriate for the type of benefit 
awarded; this type of claim is not a claim for clear and 
unmistakable error, which is a term of art for a special type 
of error that is always alleged to have been made in a prior 
final decision and not in a current decision on appeal.  
38 C.F.R. §§ 3.105, 3.400(a)-(z), 3.401-404 (1999).  A claim 
for an earlier effective date for a benefit granted by an RO 
rating decision that is the subject of a current appeal is a 
claim of error - simple, ordinary error - in a calculation of 
the effective date for a current award.  Compare 38 C.F.R. 
§ 3.105(a) with 38 C.F.R. § 3.400 (1999).

Here, the veteran made attempts to establish service 
connection for PTSD in the 1980's, that were denied by the RO 
by rating actions dated November 1982, September 1983 and 
September 1984, and ultimately upheld by the Board in March 
1986.  The basis of the Board's denial on the merits was that 
the veteran's claimed incidents in service did not qualify as 
recognizable stressors within the confines of the applicable 
criteria for a clinical diagnosis of PTSD as stated in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Third 
Edition.  Specifically, the Board found that the veteran's 
claimed stressors were not a precipitating incident of a 
nature and extent such that it would evoke significant 
symptoms of distress in almost anyone.

More than ten years elapsed before the veteran contacted the 
RO on December 30, 1995, in an attempt to reopen his claim 
for service connection for PTSD.  The relevant regulations 
for establishing an effective date for an award of benefits 
arising from a claim that has been reopened based on new and 
material evidence provide in pertinent part as follows:  

(q)  New and material evidence:  

	(1)  Other than service department records:

	(i)  Received within appeal period or prior to 
appellate decision.  The effective date will be as 
though the former decision had not been rendered. . 
. .

(ii)  Received after final disallowance.  Date 
of receipt of new claim or date entitlement arose, 
which ever is later. . . .

(r)  Reopened claims:  Date of receipt of claim or 
date entitlement arose, whichever is later. . . .

38 C.F.R. § 3.400(q), (r) (1999).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly:  "[T]he effective date of an award based on . . . a 
claim reopened after final adjudication . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).

Concerning the veteran's contention that he was unable to 
properly pursue his claim because of mental disability, the 
laws and regulations governing effective dates do not provide 
for a remedy in such circumstances.  The Board is not 
unsympathetic to the veteran's situation.  However, the laws 
and regulations regarding the effective dates prevent the 
Board from reaching a different result.  Th evidence of 
record does not indicate that VA had a reason to again review 
the issue of entitlement to service connection for PTSD until 
receipt of the reopened claim in December 1995.

Thus, it would initially appear that entitlement to an 
effective date earlier than December 30, 1995, for service 
connection for PTSD is not warranted under the provisions for 
establishing an effective date for a claim reopened by 
submission of new and material evidence.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(q), (r) (1999).  

However, in the instant case, the regulations pertaining to 
service connection for PTSD were changed in the intervening 
years between the Board's decision in March 1986 and the date 
the veteran reopened his claim.  Thus, the Board must also 
consider the potential effect of these new regulations that 
were promulgated after the Board's 1986 final decision, and 
prior to the veteran's reopened claim on December 30, 1995.  

The pertinent language from 38 C.F.R. § 3.114 (1999) 
pertaining to assignment of an effective date after a change 
of law is as follows:

(a)	Effective date of award.  Where pension, 
compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's 
direction, the effective date of such award or 
increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the 
effective date of the act or administrative issue. 
. . .  The provisions of this paragraph are 
applicable to original and reopened claims as well 
as claims for increase.

(1)	If a claim is reviewed on the initiative of VA 
within 1 year from the effective date of the law or 
VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be 
authorized from the effective date of the law or VA 
issue.

(2)	If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of entitlement.

(3)	If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date 
of the law or VA issue, benefits may be authorized 
for a period of 1 year prior to the date of receipt 
of such request.

(Authority:  38 U.S.C.A. § 5110(g))

As noted above, in cases involving compensation awarded 
pursuant to a liberalizing law or approved VA issue, if a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  In order for a claimant 
to be eligible for a retroactive payment under these 
provisions, the evidence must show that the claimant met the 
eligibility criteria for the benefit on the effective date of 
the liberalizing provision.  38 C.F.R. § 3.114(a)(3) (1999).  

First, the Board notes that after the Board's March 1986 
decision, the VA in 1988 adopted the nomenclature employed by 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS -
III-R (3d ed. 1987) (DSM-III-R) in evaluating psychiatric 
disorders.  See 38 C.F.R. § 4.125 (1989).  However, following 
this regulatory change the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to march 1, 19999) (hereinafter, "the 
Court"), held that pursuant to both the DSM-III-R and the VA 
MANUAL M21-1 provisions, "in order to support a diagnosis of 
PTSD, a stressor must consist of an event during such service 
'that is outside the range of usual human experience and that 
would be markedly distressing to almost anyone,' such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  See 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993) (citing MANUAL 
M21-1, Part VI, para. 7.46(b)(1) (December 21, 1992).

Thus, with regard to the veteran's claim, the Board finds 
that this regulatory change in the definition of a 
"stressor" for purposes of determining entitlement to 
service connection would not warrant an earlier effective 
date in the present case as the veteran's alleged stressors 
did not involve either a threat to his own life, or actually 
seeing another person seriously injured or killed as the 
result of an accident or physical violence.  As the evidence 
does not show that the veteran met the eligibility criteria 
for the benefit under the adopted criteria of DSM-III-R, he 
would not be entitled to retroactive payments under the 
criteria of 38 C.F.R. § 3.114(a)(3) (1998).  

In 1996, the VA amended the evaluation criteria for 
psychiatric disorders, to include PTSD, effective November 6, 
1996.  The new rating criteria adopted the nomenclature of 
the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
FOURTH EDITION (DSM IV) (1994).  Under the provisions of the 
DSM IV pertaining to diagnosis of PTSD, the definition of a 
qualifying stressor was changed to:  

The person has been exposed to a traumatic event in 
which both of the following were present:

(1)  the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others
(2)  the person's response involved intense fear, 
helplessness, or horror.

The Board notes that the RO thereafter reopened and granted 
the veteran's claim for PTSD by its rating decision of August 
1997, on the basis that the veteran's alleged in-service 
stressors had now been medically determined to meet the 
stressor criteria for PTSD contained in the DSM IV.  

In this case, the veteran's petition to reopen his claim for 
entitlement to service connection for PTSD was received by VA 
on December 30, 1995.  Since this date is actually before the 
liberalizing regulation of 38 C.F.R. § 4.130 (September 
1996), the veteran would not be entitled to an effective date 
earlier than the date of receipt of his claim under the 
provisions of 3.114 (1999).

Accordingly, the Board concludes that entitlement to an 
effective date earlier than December 30, 1995, for service 
connection for PTSD is not warranted in this case under 
either the provisions for establishing an effective date for 
a claim reopened by submission of new and material evidence 
or the provisions for establishing an effective date on the 
basis of the issuance of liberalizing statute or VA 
regulation.  See 38 C.F.R. §§ 3.114 and 3.400 (1999).

Furthermore, the Board finds that where, as here, a veteran's 
mere statement, upon an award of service connection stemming 
from his reopened claim, that the effective date for the 
award should be earlier than the date of his reopened claim, 
is insufficient to raise a claim of clear and unmistakable 
error in a prior Board decision.  Accordingly, the Board 
concludes that a claim for an earlier effective date based on 
clear and unmistakable error, if any, has not been 
satisfactorily pled in this case and need not be addressed in 
deciding the claim for an earlier effective date for service 
connection for PTSD.  38 C.F.R. § 3.105 (1998); cf. Fugo v. 
Brown, 6 Vet. App. 4, 45 (1993) (holding that, where veteran 
did not reasonably raise clear and unmistakable error, the 
Board was not required to address it, but should have noted 
the veteran's attempt to raise the issue and resolved it 
simply and quickly).  



ORDER

Entitlement to an effective date earlier than December 30, 
1995, for an allowance of service connection for PTSD is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

